      Case: 1:18-cv-05591 Document #: 13 Filed: 10/05/18 Page 1 of 6 PageID #:62



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Evelyn Parra, Arturo Gonzalez, Jose Calderon,
and Angel Calderon, on behalf of themselves
and others similarly situated,

                       Plaintiffs,

        v.                                                Case No. 18-cv-5591

Marathon Systems, Inc., Richard L. Muck and               Honorable Andrea R. Wood
Glenn Muck

                       Defendants.


             DEFENDANTS’ MANDATORY INITIAL DISCOVERY RESPONSES

        Defendants Marathon Systems, Inc., Richard L. Mock and Glenn Mock (collectively

“Marathon ” or “Defendants” ) pursuant to the Northern District of Illinois’ Standing Order

Regarding Mandatory Initial Discovery Pilot Project, provides the following responses to mandatory

initial discovery requests based on information reasonably available at this time following a good-

faith inquiry. Defendants reserves the right to further supplement, amend, or otherwise modify these

disclosures, pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, the Local Rules of the

Northern District of Illinois, or any applicable scheduling order of the Court, if necessary, as

discovery and investigation continue. By making this disclosure, Defendants does not admit or

represent that any information disclosed herein is relevant, admissible in evidence, or non-privileged.

       1.      State the names and, if known, the addresses and telephone numbers of all persons
who you believe are likely to have discoverable information relevant to any party’s claims or
defenses, and provide a fair description of the nature of the information each such person is believed
to possess.

       RESPONSE: Defendants believe the following persons are likely to have discoverable
information relevant to the claims and defenses in this case:




MIL-29488053-2
      Case: 1:18-cv-05591 Document #: 13 Filed: 10/05/18 Page 2 of 6 PageID #:63



                Richard L. Mock, Marathon Systems, Inc., President: Mr. Mock is knowledgeable

                 about the payroll, timekeeping, scheduling, and recordkeeping policies and

                 procedures of Defendants. Mr. Mock may be contacted through Defendant’s

                 counsel.


                Wlodek Zawadzki, Marathon Systems, Inc., Operations Manager: Mr. Zawadzki is

                 knowledgeable about the payroll, timekeeping, scheduling, and recordkeeping

                 policies and procedures of Defendants. Mr. Zawadzki is also the primary contact

                 person for Plaintiff’s communications with Defendants regarding any payroll,

                 timekeeping, or scheduling issue.     Mr. Zawadzki may be contacted through

                 Defendant’s counsel.


                Luke Gorka, Marathon Systems, Inc., Lead Supervisor: Mr. Gorka is knowledgeable

                 about Plaintiff’s job performance and attendance. Mr. Gorka may be contacted

                 through Defendant’s counsel.


                Heidi Ceron, Marathon Systems, Inc., Field Supervisor: Ms. Ceron is knowledgeable

                 about Plaintiff’s job performance and attendance. Ms. Ceron may be contacted

                 through Defendant’s counsel.


                Burtine Bello, Marathon Systems, Inc., Field Supervisor: Mr. Bello is knowledgeable

                 about Plaintiff’s job performance and attendance. Mr. Bello may be contacted

                 through Defendant’s counsel.


        The foregoing is merely a list of witnesses that Defendants believe may have knowledge

and/or information that Defendants may use to support its claims or defenses. As discovery


                                                  2
MIL-29488053-2
      Case: 1:18-cv-05591 Document #: 13 Filed: 10/05/18 Page 3 of 6 PageID #:64



continues, and after Defendants have a reasonable opportunity to review documents produced in

discovery, Defendants reserve the right to further supplement this list. In addition, all witnesses,

including expert witnesses, will be identified in accordance with the Federal Rules of Civil

Procedure and/or the Court’s applicable scheduling order.


        2.     State the names and, if known, the addresses and telephone numbers of all persons
who you believe have given written or recorded statements relevant to any party’s claims or
defenses. Unless you assert a privilege or work product protection against disclosure under
applicable law, attach a copy of each such statement if it is in your possession, custody, or control. If
not in your possession, custody, or control, state the name and, if known, the address and telephone
number of each person who you believe has custody of a copy.

        RESPONSE: Defendant does not believe there are any individuals who have given written

or recorded statements relevant to any party’s claims or defenses. Plaintiff’s claims are premised on

the assertion that Plaintiff’s worked time for which they were not compensated and that Defendant’s

made impermissible payroll deductions. These are threshold factual questions.


        3.      List the documents, electronically stored information (“ESI”), tangible things, land, or
other property known by you to exist, whether or not in your possession, custody or control, that you
believe may be relevant to any party’s claims or defenses. To the extent the volume of any such
materials makes listing them individually impracticable, you may group similar documents or ESI
into categories and describe the specific categories with particularity. Include in your response the
names and, if known, the addresses and telephone numbers of the custodians of the documents, ESI,
or tangible things, land, or other property that are not in your possession, custody, or control. For
documents and tangible things in your possession, custody, or control, you may produce them with
your response, or make them available for inspection on the date of the response, instead of listing
them. Production of ESI will occur in accordance with paragraph C.2 below.

        RESPONSE: Defendant uses Paychek of New York, LLC software along with Clock Shark

phone application for timekeeping. Mr. Zawadzki, identified above, has information pertaining to

this technology.


        The following documents and ESI are in the Defendant’s control:


                Timekeeping/payroll records;

                                                   3
MIL-29488053-2
      Case: 1:18-cv-05591 Document #: 13 Filed: 10/05/18 Page 4 of 6 PageID #:65



                Employee files and records;


                Business records including handbooks and company policies and procedures;


                Business email accounts including email correspondences transmitting scheduling,

                 timekeeping, payroll, and discipline communications between Plaintiffs and

                 Defendants; and


                Business phone records including text messaging correspondences transmitting

                 scheduling, timekeeping, payroll, and discipline communications between Plaintiffs

                 and Defendants.


        The Defendants will produce the relevant portions of the aforementioned documents and ESI

after entry of an appropriate protective order.


      4.       For each of your claims or defenses, state the facts relevant to it and the legal theories
upon which it is based.

        RESPONSE: The Defendants contend that Plaintiffs were compensated for all hours

worked in compliance with all federal, state, and local laws. All of Plaintiffs’ time worked

appeared on their pay stubs and they were paid for those hours. Plaintiffs never worked in

excess of forty (40) hours in a workweek, therefore, no overtime premium wages were due or

owed. Plaintiffs worked no more than five (5) hours per day and thirty-five (35) hours per week.

Defendants never deprived Plaintiffs of their ability to take breaks. Plaintiffs reported directly to

their assigned worksite, not Defendants’ headquarters, to begin their shift. Plaintiffs were largely

unsupervised and could generally organize their own workday. Defendants did not take any

unauthorized deductions from Plaintiffs’ pay. Plaintiffs do not have a valid class or collective of

similarly situated employees to sustain a class or collective action.

                                                   4
MIL-29488053-2
      Case: 1:18-cv-05591 Document #: 13 Filed: 10/05/18 Page 5 of 6 PageID #:66



        5.      Provide a computation of each category of damages claimed by you, and a description
of the documents or other evidentiary material on which it is based, including materials bearing on
the nature and extent of the injuries suffered. You may produce the documents or other evidentiary
materials with your response instead of describing them.

        RESPONSE: Defendant makes no claim for damages in this action.

        6.     Specifically identify and describe any insurance or other agreement under which an
insurance business or other person or entity may be liable to satisfy all or part of a possible judgment
in the action or to indemnify or reimburse a party for payments made by the party to satisfy the
judgment. You may produce a copy of the agreement with your response instead of describing it.

        RESPONSE: There are no insurance agreements under which an insurance business may be

liable to satisfy all or part of a possible judgement in the action or to indemnify or reimburse for

payments made to satisfy the judgment.

Date: October 5, 2018


                                                 By:s/Erik K. Eisenmann
                                                    Erik K. Eisenmann
                                                    WI State Bar No. 1081410
                                                    HUSCH BLACKWELL LLP
                                                    555 East Wells Street, Suite 1900
                                                    Milwaukee, WI 53202-3819
                                                    Telephone: 414.273.2100
                                                    Erik.Eisenmann@huschblackwell.com

                                                       and

                                                       Thomas P. Godar       Pro Hac Vice
                                                       Robert W. Sanders Pro Hac Vice
                                                       HUSCH BLACKWELL LLP
                                                       555 East Wells Street, Suite 1900
                                                       Milwaukee, WI 53202-3819
                                                       Telephone: 414.273.2100
                                                       Robert.Sanders@huschblackwell.com
                                                       Thomas.Godar@huschblackwell.com


                                                       Attorneys for Defendants Marathon Systems,
                                                       Inc., Richard Mock and Glenn Mock




                                                   5
MIL-29488053-2
        Case: 1:18-cv-05591 Document #: 13 Filed: 10/05/18 Page 6 of 6 PageID #:67




          I certify that these responses are complete and correct as of this      day of October,

2018.

                                                        Marathon Systems, Inc.


                                                        By:


                                                        HtKHMrrr,,
Subscribed and sworn to before me
                              , 2018.
                                               i               ••?i\
Notary Public^ State of Illinois
My commission expires:                                          ji
                                                   ••-s^oofy
                                                      "fHUltlW  1
                                                        Richard L. Mock.

                                                                                  f 1
                                                                             \i
                                                        By:


Subscribed and sworn to before me
thisS^dav of           _ _ _ ,2018.


Notary
My commission expires: 1
                                                     :"    ^
                                                                     rJ~
                                                                   :, Z a;
                                                   cn- A,         : i
                                                   & ^.C / /
                                                   \Q<>*•., "".«'Vv ^
                                                      'V H//SCOV




                                                    6
MIL-29488053-2 824360/9
